 1   Charles P. Maher, State Bar No. 124748
     RINCON LAW, LLP
 2   200 California Street, Suite 400
     San Francisco, CA 94111
 3   Telephone No.: 415-840-4199
     Facsimile No.: 415-680-1712
 4   Email: cmaher@rinconlawllp.com

 5   Counsel for Andrea A. Wirum,
     Chapter 11 Trustee
 6

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                       SANTA ROSA DIVISION

11   In re                                                Case No. 17-10067 RLE
             SVP,                                         Chapter 11
12
                    Debtor.                               Date:    December 17, 2019
13
                                                          Time:    1:30 p.m.
14                                                        Place:   1300 Clay Street
                                                                   Hon. Roger L. Efremsky
15                                                                 Courtroom 201
                                                                   Oakland, CA 94612
16

17

18
                              OBJECTION TO DISCLOSURE STATEMENT
19

20           Andrea A. Wirum, Chapter 11 Trustee of the estate of the above Debtor, files this objection
21   to the Disclosure Statement component of the Joint Plan and Disclosure Statement filed by Ross
22   Sullivan and Kelleen Sullivan on November 12, 2019.
23           1.     Page 2, Lines 22-28: A Chapter 7 liquidation would result in payment in full of all
24   allowed claims other than the currently disputed claims of Stephen A. Finn and Winery
25   Rehabilitation, LLC. The Disclosure Statement should make clear to creditors that they will not be
26   paid interest under the Plan and will be paid interest in a Chapter 7 liquidation. Reference is made
27   to an Exhibit 1 with a liquidation analysis; however, the Exhibit has not yet been provided. In short,
28   the Trustee’s liquidation analysis is as follows: there are sufficient funds on hand to pay all

Case: 17-10067      Doc# 55     Filed: 11/27/19     Entered: 11/27/19 11:58:39        Page 1 of 4        1
 1   administrative expenses and claims (with interest) and a large surplus to equity holders. As

 2   proposed, the plan does not comply with Section 1129(a)(7)(ii). For that reason, whether it has been

 3   proposed in good faith as required by Section 1129(a)(3) can be questioned, and it is questionable

 4   whether it is fair and equitable as required by Section 1129(b).

 5           2.      Page 9, Line 14: The stipulations have been approved in both cases and the

 6   Disclosure Statement should be amended to reflect approval.

 7           3.      Page 12, lines 7 – 20: If affirmative claims other than the claim against the Buchalter

 8   firm exist, they should be identified in some manner.
 9           4.      Page 15, Lines 18-21: References to Sections 544, 546, 547, and 548 should be
10   clarified to reflect that statutes of limitations have passed and that claims under those statutes may
11   no longer exist. If there are such claims, they should be identified in some form.
12           5.      Page 9, lines 18 – 21. The sentence referring to the SVP claim being paid as a Class
13   3 claim in the SVP case is incorrect and should be deleted.
14           6.      Page 18, lines 9 – 11: The description of the two Class 1 creditors implies that they
15   have not already been paid when those secured claims received substantial payments without
16   objection almost two years ago when the sale of assets closed. It is not clear whether there is intent
17   is to revisit those claims under Section 502(j), or whether the disputes are limited to the amended,
18   secured claims filed after the sale of assets closed.

19           7.      Page 18, Lines 12-13: The description of Class 2 should eliminate reference to the

20   SVP inter-company pre-petition receivable because it is not a debt in the SVP case.

21           8.      Page 18, Lines 14-15: There do not appear to be any Class 3 creditors. SVP appeared

22   to be the only creditor that fit within Class 3 but it cannot be a creditor in its own case. See paragraph

23   5 above. If there are no Class 3 creditors as presently defined, the term “class 3” should be used to

24   describe the holders of equity interests who are presently in Class 4.

25           9.      Page 19, Lines 18-28: The discussion of the Finn and Winery Rehabilitation secured

26   claims is unclear. A creditor could infer from this discussion that the debts to these two disputed

27   creditors have not already been paid in large part. Section 7.1 should be rewritten to explain to

28   creditors that the underlying principal debts and interest, late fees, and attorney fees secured by the

Case: 17-10067      Doc# 55      Filed: 11/27/19      Entered: 11/27/19 11:58:39         Page 2 of 4         2
 1   deeds of trust were paid previously (without objection), and identify what aspect of the amended

 2   claims the Reorganized Debtor proposes to contest and the anticipated outcome.

 3           10.      Page 20, Lines 24-25: Ross Sullivan will be appointed managing general partner.

 4   The reorganized debtor will primarily be a fund of money that will be held in trust by the

 5   partnership’s law firm. This paragraph should include a satisfactory explanation that justifies the

 6   apparent conflict of interest in Mr. Sullivan’s roles as (a) the estate’s fiduciary and (b) plaintiff in a

 7   District Court action against the largest creditor. On its face, the dual role appears inappropriate.

 8           11.      Pages 20 – 21 (“Professional Compensation”):          If “persons” other than actual
 9   professionals will be paid (e.g., Ross Sullivan), they should be identified and the title of the section
10   should be changed to “Professional and Management Compensation” or something similar.
11           12.      Page 21, Lines 23-28: Ms. Sullivan and Mr. Sullivan seek access to and turnover of
12   privileged communications between the trustees and their professionals and any work product of
13   the trustees or their professionals. This provision appears to derive from the United States Supreme
14   Court’s opinion in Commodity Futures Trading Commission v. Weintraub, 471 U.S. 343, 105 S.Ct.
15   1986 (1985), and attempts to extend its holding to the successor to a bankruptcy estate. The
16   Weintraub case involved a corporation, not a general partnership, and the Trustee is aware of no
17   case that extends Weintraub’s holding to a general partnership case, let alone in the situation
18   contemplated by the plan that has been proposed. A general partnership is different in many respects

19   from a corporation and the Trustee is not aware of any case law that applies Weintraub in the context

20   of a general partnership. The Trustee believes that it should be disclosed adequately that there may

21   be no authority for this provision and it may be unenforceable.

22           13.      Page 22, Section 8.7: The “plan disbursement account” section is murky. It appears

23   that the “reorganized debtor payment cap” can be increased for any purpose. Creditors should be

24   given assurance that under no circumstance with money be paid out to or for the benefit of partners

25   until all claims are paid or otherwise resolved. This goes back to the appearance of conflict in Mr.

26   Sullivan’s role. If no Class 3 creditors exist as defined in the current version of the plan (see

27   paragraphs 5 and 8 above) and holders of equity are given that title, the reference to Class 4 should

28   be eliminated.

Case: 17-10067        Doc# 55    Filed: 11/27/19      Entered: 11/27/19 11:58:39         Page 3 of 4         3
 1          14.     Page 22, Section 8.8: This section on timing of distributions is not clear. There should

 2   be specific time given for the distribution or distributions to Class 2 creditors.

 3          15.     Article IX (Pages 25-26): This entire section suggests that executory contracts exist.

 4   If there are any, they should be identified in some form. If there are not, the section is confusing

 5   and should either be eliminated or prefaced with a statement that there are no known executory

 6   contracts.

 7
     DATED: November 27, 2019              RINCON LAW, LLP
 8
 9
                                           By: /s/Charles P. Maher
10
                                               Charles P. Maher
11                                             Counsel for Andrea A. Wirum,
                                               Chapter 11 Trustee of the SVP estate
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 17-10067      Doc# 55     Filed: 11/27/19      Entered: 11/27/19 11:58:39           Page 4 of 4     4
